Exhibit 10.2

 

PROSPECT GLOBAL RESOURCES, INC.

1621 18TH STREET, SUITE 260

DENVER, COLORADO 80202

 

MAY 30, 2012

 

The Karlsson Group, Inc.

18 Ozone Avenue

Venice, California 90291

Attention:                                       Mr. Anders Karlsson

Mr. Michael Stone

Mr. Jonathan Spanier

 

Gentlemen:

 

Reference is made to that certain Membership Interest Purchase Agreement (the
“Purchase Agreement”), of even date herewith, entered into by and among The
Karlsson Group, Inc., an Arizona corporation (“KG”), American West Potash, LLC,
a Delaware limited liability company (“AWP”), and Prospect Global Resources
Inc., a Delaware corporation (“Prospect”).  Capitalized terms used but not
defined in this Agreement (this “Agreement”) shall have the meaning set forth in
the Purchase Agreement.

 

The Parties acknowledge that as partial consideration for KG’s transfer of the
Membership Interests to Prospect under the Purchase Agreement (the “Transfer”),
KG is to receive the Warrant from Prospect Global Resources, Inc., a Nevada
corporation (“PGRX” and collectively with Prospect, the “Prospect Parties”).  In
connection therewith, the Parties hereby agree as follows:

 

1.              For income tax purposes, each of the Parties shall report KG’s
receipt of the Warrant under the “open transaction” doctrine, pursuant to which:
(i) the fair market value of the Warrant shall not be taken into account as part
of the purchase price paid for the Membership Interests on the date of KG’s
receipt of the Warrant; and (ii) the fair market value of the Warrant shall be
taken into account as part of the purchase price paid for the Membership
Interests on the date on which KG exercises the Warrant, based on the excess, if
any, of the fair market value of the stock received by KG upon exercise of the
Warrant (as determined based on the closing date price of the stock on the date
of exercise) over the exercise price paid by KG in connection with the exercise
of the Warrant.

 

2.              In the event that there is a Final Determination that KG or any
of the KG Shareholders (each, a “KG Party,” and collectively, the “KG Parties”)
are required to take the Warrant into account as part of the purchase price paid
for the Membership Interests on the date of KG’s receipt of the Warrant based on
the receipt of the Warrant (and not based on any exercise of the Warrant), the
Prospect Parties shall make a payment to the applicable KG Party, within ten
(10) Business Days after

 

--------------------------------------------------------------------------------


 

such Final Determination, equal to the sum of: (i) the product of the additional
taxable income required to be reported on the applicable KG Party tax return in
connection with such Final Determination (but only to the extent that such Final
Determination relates to the inclusion of the Warrant as additional purchase
price received in connection with the Transfer), multiplied by the Applicable
Rate; plus (ii) an additional amount equal to the quotient of (A) the amount
determined under clause (i), divided by (B) one (1) minus the Applicable Rate,
expressed as a decimal; plus (iii) any interest paid by the KG Parties in
connection with the Final Determination, plus (iv) an additional amount equal to
the quotient of (A) the amount determined under clause (iii), divided by (B) one
(1) minus the Applicable Rate, expressed as a decimal.  For the avoidance of
doubt, the Prospect Parties shall have no obligation to make any payments to any
of the KG Parties under this Agreement to the extent that the KG Parties are
required to take the Warrant into account as part of the purchase price for the
Membership Interests only on the date on which the KG Parties exercise the
Warrant, and none of the KG Parties shall be entitled to any amounts under this
Agreement with respect to any penalties to which any of the KG Parties may be
subject in connection with the tax treatment described in clause 1 hereof.

 

3.              If any KG Party (or any successor thereto) receives notice from
any Governmental Authority claiming that, for income tax purposes, such KG Party
is required to take the Warrant into account as part of the purchase price paid
for the Membership Interests on the date of KG’s receipt of the Warrant (a “Tax
Claim”), such KG Party shall notify the Prospect Parties in writing of the Tax
Claim within fifteen (15) Business Days of receipt of such Tax Claim, and the
Prospect Parties shall have the right to represent the interests of such KG
Party (or any successor thereto) with respect to the Tax Claim, and to employ
counsel of its choice at its expense; provided, however, that (i) such KG Party
(or any successor thereto) shall have the right to participate in such
proceedings at its own expense; and (ii) the Prospect Parties shall not agree to
any settlement with the Governmental Authority with respect to such Tax Claim
without the prior consent of such KG Party; provided further, that such consent
shall not be unreasonably withheld, and shall not be necessary to the extent
that the Prospect Parties have made payment of the amount described in clause 2
hereof based on such settlement, or, in the event that a bond is required to be
posted in connection with such claim, the Prospect Parties have posted such bond
in satisfaction of such requirement.  Without limiting the foregoing, the KG
Parties (or any successor thereto) shall provide the Prospect Parties with
copies of any and all correspondence to or from any Governmental Authority
related to the tax treatment of the Warrant.

 

4.              For purposes of this Agreement:

 

a.              “Final Determination” shall mean the final resolution as a
result of (i) a final and non-appealable decision, judgment, decree or other
order by any court of competent jurisdiction, or (ii) a final settlement with
the Internal Revenue Service, a closing agreement or accepted offer in
compromise under Code Sections 7121 or 7122, or a comparable agreement under the
laws of any other jurisdiction; and

 

--------------------------------------------------------------------------------


 

b.              “Applicable Rate” shall mean, with respect to any Final
Determination, the highest marginal federal, state or local income tax rate
applicable to individuals on long-term capital gains (disregarding for such
purposes the tax rates applicable to “collectibles gain” (as defined in Code
Section 1(h)(5)), “unrecaptured section 1250 gain” (as defined in Code
Section 1(h)(6)), and “section 1202 gain” (as defined in Code Section 1(h)(7)))
in the jurisdiction in which the additional income is required to be reported in
connection with such Final Determination.

 

5.              The Parties acknowledge that this Agreement shall be deemed
incorporated by reference into the Purchase Agreement.  Except as expressly
modified by this Agreement, the Purchase Agreement is and shall continue to be
in full force and effect and, as so modified hereby, is hereby ratified and
confirmed in all respects.

 

6.              In connection with the provisions of the Purchase Agreement, the
only income tax liabilities of the KG Parties for which the Prospect Parties
shall have any indemnity obligation shall be with respect to income taxes
related to the Warrant, as provided hereunder.  This paragraph shall not affect
the obligations of the Prospect Parties under the Promissory Note.

 

*                                        
*                                        
*                                        
*                                         *

 

--------------------------------------------------------------------------------


 

Please sign below to indicate your acceptance of the terms of this Agreement.

 

 

Very truly yours,

 

 

 

Prospect Global Resources, Inc.,

 

a Delaware corporation

 

 

 

By:

/s/ Pat Avery

 

Name: Pat Avery

 

 

Title: Chief Executive Officer

 

 

 

 

 

Prospect Global Resources, Inc.,

 

a Nevada corporation

 

 

 

By:

/s/ Pat Avery

 

Name: Pat Avery

 

 

Title: Chief Executive Officer

 

 

 

 

 

American West Potash, LLC,

 

a Delaware limited liability company

 

 

 

By:

/s/ Pat Avery

 

Name: Pat Avery

 

 

Title: CEO

 

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

The Karlsson Group, Inc.,

 

an Arizona corporation

 

 

 

 

 

By:

 

 

 

Name: Anders Karlsson

 

Title: President

 

 

--------------------------------------------------------------------------------